DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Claim Rejections - 35 USC § 103
5.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata U.S. 2010/0145332 (herein referred to as “Shibata ‘332”) and in view of Cheng U.S. 6,142,992 (herein referred to as “Cheng”) and Thapliyal U.S. 6,582,423 (herein referred to as “Thapliyal”).
7.	Regarding Claims 1 and 8, Shibata ‘332 teaches an energy treatment system comprising:
	a. an energy treatment instrument (Fig. 1-2, ref num 1, instrument portion) including a probe provided at a tip thereof (Fig. 2, ref num 8 and 9), the energy treatment instrument being configured to perform treatment on a subject with the probe by outputting ultrasound energy and high frequency energy in combination (para 0043 “configuration of an ultrasound & high-frequency surgical operation system”);
	b. a memory storing information (Figs. 3 and 10, ref num 36);
	c. an ultrasonic energy generator configured to supply the ultrasonic energy to the energy treatment instrument (Fig 3 and 10, ref num 3);
	d. a high frequency energy generator configured to supply the high frequency energy to the energy treatment instrument (Fig. 3, ref num 4 or Fig. 10, ref num 4B); and,
	e. at least one circuit (ref num 35 and 55) configured to:
		e.1 set an output reduction control period for reducing output of the high frequency energy, based on the information read from the memory (CPU 56 switches on the radio-frequency output; operator makes changes by the settings in the section 19a, para 0073, para 0083),
		e.3 reduce at least the output of the high frequency energy during the output reduction control period based on the precursor of the spark (para 0144)
	Shibata ‘332 fails to explicitly teach (b) the memory being related to an amount of mist generated by the probe along with the ultrasonic energy (look at para 0062-0063 for the explanation of memory to the CPU), as well as fails to teach:
(e.2) when the probe is in a contact state with a conductive surgical instrument or tissue, detect a precursor of an occurrence of spark by the probe upon detachment of the probe from the conductive surgical instrument or tissue when an overcurrent or an overvoltage in the probe exceeds a threshold value; and
(e.3) reduce the output of high frequency energy to a non-zero value
However, Shibata ‘332 does teach the CPU including a judging section in order to determine whether ultrasound or radio-frequency energy has been output, as well as a memory that stores information collected by the device (para 0062-0063).  Shibata ‘332 also teaches it is well-known that mist scatters while the treatment is performed, such as outputting radio-frequency energy (para 0009-0010, para 0101).  Shibata’s invention also discusses (b) preventing the mist from being scarred (para 0125), therefore monitoring would be necessary in order to achieve this.  Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Shibata ‘332 and included that the memory store information about the amount of mist scattered during treatment provided by the device in order to monitor the disruption or elimination of such mist.
Cheng teaches an electrosurgical system in which there is power limiting and sparking limiting within the system (abstract, Col. 3 lines 55-60).  When the probe of the device (Fig. 2, ref num 20 and 42) is in contact state with a conductive surgical instrument (Col. 3, lines 14-30), the circuit (Fig. 12 or Fig. 10, ref num 330) detects a precursor of occurrence of spark by the probe (Col. 19 lines 48-51 “spark limiting device 330 allows it to detect the sudden increase in current”; also see Fig. 10, ref num 338 “level detector”) when an overcurrent or an overvoltage in the probe exceeds a threshold value (Col. 3, lines 55-60 “for limiting overcurrents or sparks that may occur when…contacts low impedance objects”; Col. 4 lines 43-47 “spark limiting device substantially continuously monitors current output, interrupting current output from the output drive when current output from the output current sensor exceeds a predetermined threshold level”).  Cheng also teaches that the output of high frequency energy during the output is reduced based on this spark (Col. 4 lines 47-51, “spark prevention mechanism, which may be used in conjunction with the power limiting device, preferably turns off output from the power supply when output current from the supply exceeds a predetermined current level”).  The detection of the overcurrent in the system allows for the system to be adjusted in order to prevent undesired tissue necrosis as well as permanently damaging surgical equipment (Col. 3 lines 42-49).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibata ‘332 and included the spark detection precursor when the probe is in contact state with a conductive non-surgical instrument when an overcurrent exceeds a threshold value in order to allow for proper adjustment of the surgical system and prevent unwanted necrosis or damage to the surgical devices.
Thapliyal teaches an electrosurgical energy system (Fig. 1) of analogous art in which when an energy treatment instrument (Fig. 1, ref num 6) detaches from a conductive surgical instrument or tissue (Col. 6 lines 8-11, “when the electrode terminal(s) contact a low impedance object”, the object has been moved from something of higher impedance, such as tissue) a precursor to spark is detected (Col. 18 lines 10-19, “the spark limiting device 330 preferably processes continuous signals…from the current sensor….allows it to detect the sudden increase in current almost instantaneously…after an overcurrent is detected”).  Due to the precursor detection, the output of high frequency energy is reduced to a non-zero value (Col. 19 lines 33-38 “the spark limiting device 330 activates to reduce the current output from the power supply…to some nonzero value so long as sparks are not generated”).  This allows for the prevention of spark in the treatment area (Col. 19, lines 33-38).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibata ‘332-Cheng and included that the energy be reduced to a nonzero value after the detachment of the probe from the tissue site in order to ensure that the spark does not occur at the treatment location.
8.	Regarding method Claim 9, the claim is rejected by the same or substantially the same rationale as applied to the rejection of apparatus Claims 1 and 8, since operation of the prior art relied on to reject apparatus Claims 1 and 8 would naturally result in the step of method Claim 9 being satisfied.

9.	Regarding Claim 2, Shibata ‘332 teaches the memory stores a magnitude of cavitation generated at the probe as the information (para 0185-0189), and the circuit is configured to set the output reduction control period for reducing the output of the high frequency energy based on the magnitude of the cavitation which is read from the memory (para 0186 “a CF controlling section 56g in the controlling section 56a performs control to lower the CF”; para 0188 “the memory 59, for instance has stored therein a CF value 59a corresponding to the distinguished treatment portion shape information”).

10.	Regarding Claim 3, Shibata ‘332 teaches memory stores the amount of mist generated as the information, and the circuit is configured to set the output reduction control period for reducing the output of the high frequency energy based on the amount of mist generated which is read from the memory (para 0200 “the generated amount of mist is controlled in a manner dependent on the shape of the treatment portion 9C so as not to be too large, it is possible to effectively prevent the occurrence of ignition by commonly controlling the root-mean-square value and the CF value”).

11.	Regarding Claim 4, Shibata ‘332 teaches the memory stores a shape of the probe as the information, and the circuit is configured to set the output reduction control period for reducing the output of the high frequency energy based on the shape of the probe, which is read from the memory (para 0195 “the CF controlling section 56g of the CPU 56 lowers (changes) the CF with respect to the radio-frequency output setting value of step S1 according to the specified treatment portion shape”).

12.	Regarding Claim 5, Shibata ‘332 teaches the circuit is configured to reduce the output of at least the high frequency energy among the ultrasonic energy and the high frequency energy during the output reduction control period (para 0144, “lower the CF and to lower root-mean-square value Vrms of the output voltage”), so that the spark is extinguished before the probe is detached from a contact state between the probe and a conductive surgical instrument, or immediately after the probe is detached from the contact state (para 0144 “spark detecting section 56e monitors the voltage wave-form of the radio-frequency wave to detect a state which immediate recedes the generation of sparks…thereby preemptively preventing sparks”; para 0175, claim 6).

13.	Regarding Claim 7, Shibata ‘332 teaches the circuit is configured to perform output reduction or output interruption of the ultrasonic energy during the output reduction control period for the output of the high frequency energy (para 0144-0147).

14.	Regarding Claim 10, Shibata ‘332 fails to teach the circuit determines that there is a precursor of occurrence of spark when an increase of a voltage exceeds a determination reference voltage of a predetermined voltage value, when a decrease of a high frequency impedance exceeds a determination reference impedance of a predetermined impedance value, or when a peak current exceeds a preset change amount.
However, Cheng teaches the circuit determines there is a precursor of occurrence of spark when a peak current exceeds a preset change amount (abstract “current output exceeds a predetermined threshold level”; Col. 3, lines 55-60 “for limiting overcurrents or sparks that may occur when…contacts low impedance objects”; Col. 4 lines 17-19 “power limiting device senses for changes in output current”; Col. 4 lines 47-49, “spark limiting device substantially continuously monitors current output, interrupting current output from the output drive when current output from the output current sensor exceeds a predetermined threshold level”).  The detection of the overcurrent, or the current exceeding a threshold, in the system allows for the system to be adjusted in order to prevent undesired tissue necrosis as well as permanently damaging surgical equipment (Col. 3 lines 42-49).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibata ‘332 and included the spark detection precursor when an overcurrent exceeds a threshold value in order to allow for proper adjustment of the surgical system and prevent unwanted necrosis or damage to the surgical devices.

15.	Regarding Claims 11-14, these claims are dependent on claim 10.  Claim 10 is written with alternative limitations:
a. the circuit determines that there is a precursor of occurrence of spark when an increase of a voltage exceeds a determination reference voltage of a predetermined voltage value, OR
b. the circuit determines that there is a precursor of occurrence of spark…when a decrease of a high frequency impedance exceeds a determination reference impedance of a predetermined impedance value, OR
c. the circuit determines that there is a precursor of occurrence of spark…when a peak current exceeds a preset change amount.
As written, only one limitation needs to be met in order to read upon the claim, therefore, the prior art is only required to recite one of the limitations.  Since, Cheng teaches the third limitation of the group (claim 10, (c) “the circuit determines that there is a precursor of occurrence of spark…when a peak current exceeds a preset change amount”), the other two limitations in the group are moot, as recited.  Therefore, any additional claims or limitations that further define the first two limitations of the group, (i.e. Claim 10- (a) “when an increase of voltage” and (b) “when a decrease of a high frequency impedance”), are also moot and do not need to have prior art to teach the limitations/claims.  Therefore, Claims 11-14 are also rejected, as currently presented, under the same reasoning set forth in claim 10 above.  

16.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata ‘332, Cheng, and Thapliyal, and in view of Shibata U.S. 2010/0168742 (herein referred to as “Shibata ‘742”).
17.	Regarding Claim 6, Shibata ‘332 fails to teach the circuit is configured to perform re-output by increasing outputs of the high frequency energy with a slope after the output reduction control period.
	However, Shibata ‘742 teaches the circuit is configured to perform re-output by increasing outputs of the high frequency energy with a slope after the output reduction control period (para 0103 “the control section 56a adjusts…when the impedance value is larger than the upper limit side threshold…the high-frequency output so as to increase the high-frequency output”, para 0123 “control section 56a performs the control to increase the high-frequency output by a predetermined amount”.  The radio-frequency output is adjusted after a control period in order to maintain a certain impedance of the device when applying treatment (para 0103-0105).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibata ‘332 in order to incorporate the increase in high frequency output so that the impedance be controlled during treatment.

18.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata ‘332, Cheng, and Thapliyal, and in view of Culp U.S. 2015/0013999 (herein referred to as “Culp”).
19.	Regarding Claims 15 and 17, and Claims 16 and 18, Shibata ‘332 fails to teach an inert gas supply detection unit configured to detect that an inert gas is being supplied and a precursor of occurrence of spark is not detected in an atmosphere of inert gas.
Cheng does teach that the current flow path of the system is generated by submerging the tissue site in a conducting fluid or direction the conductive fluid along a fluid path, such as gaseous argon, to the target site (Col. 11 lines 24-34).  It is also taught that there may be a conductive fluid sensor present in order to direct whether current flows through an open circuit through the electrical pathway, or if the fluid is not provided or changed, then the circuit closes and does not provide the current (Col. 21 lines 53-67 – Col. 22 lines 1-8).   This provides a suitable current flow path with a safety for the provided electrodes (Col. 11 lines 24-34).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibata ‘332 to include the detection of the conducive fluid to provide a safety when applying the current through the device.  However, Cheng fails to teach specifically an inert gas supply detection unit configured to detect that an inert gas is being supplied and a precursor of occurrence of spark is not detected in an atmosphere of inert gas.
Culp teaches a system in which provides inert gas during electrosurgical procedures due to the possibility of sparks being generated, and suppressing these sparks (abstract).  This system provides an inert gas supply detection unit (Fig. 1, ref num 3 “source of inert gas”, ref num 5 “gas flow valve” in which controls the flow of the gas during use; para 0042 “This valve could either be operated manually, or could be designed to trigger gas flow prior to electrical current exiting the pencil”), in which spark is not detected in the atmosphere of inert gas (para 0040 “sleeve has multiple ports…which direct the medically safe inert gas around the spark-producing pencil tip….thereby covering the electrical spark”; abstract “presence of the medically safe inert gas…preventing or suppressing…by sparks generated”).  So, the presence of the inert gas at the electrosurgical instrument provides an atmosphere in which sparks do not occur, therefore, they cannot be detected (abstract, para 0040, 0042).  This prevents any unwanted fires in the procedure or damage to the target tissue (para 0039-0040).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shibata ‘332-Cheng in order to provide an inert gas supply detection unit in which provides inert gas to the instrument and target area in order to ensure that no spark is ignited and prevent unwanted damage throughout the procedure/treatment.

20. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata ‘332, Cheng, and Thapliyal, and in view of Tanaka U.S. 2008/0082098 (herein referred to as “Tanaka”).
21.	Regarding Claim 19, Shibata ‘332 as modified fails to teach when it is determined that the spark currently occurs, the occurrence precursor is not detected and the high frequency energy is immediately lowered.
	However, Tanaka teaches an electrosurgical system of analogous art in which the detection of the spark, with no precursor, results in immediate lowering of the energy (para 0030 “it is determined that abnormal discharge (a spark) has been generated…the control voltage is reduced”).  By lowering the energy immediately this results in the stopping of the current occurrence of spark (para 0030).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Shibata ‘332 and included that upon no detection of the precursor and the detection of spark, that the energy be decreased immediately in order to stop the occurrence of spark.

22.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata ‘332, Cheng, and Thapliyal, and in view of Sawada U.S. 2012/0116222 (herein referred to as “Sawada”).
23.	Regarding Claim 20, Shibata ‘332 teaches:
	c. the memory stores a shape of the probe as the information (para 0181 “the probe detecting section 36d reads treatment portion shape information as probe distal end shape information by using a lookup table…configured with discrimination information as address information”);
	d. the circuit is configured to set the output reduction control period for reducing the output of the high frequency energy based on the shape of the probe which is read from the memory (para 0184 “the controlling section 56a of the CPU 56 changes the CF of the burst wave or mixed wave radio-frequency output signal according to the shape of the treatment portion”; para 0188 “the memory 59, for instance has stored therein a CF value 59a corresponding to the distinguished portion shape information”); and
	e. the memory stores the amount of mist generated for each different shape of the probe (para 0185 “the amount of mist generated mainly due to cavitation depends on the shape of the treatment portion”; para 0188; para 0199-0200).
	Shibata ‘332 fails to teach:
a. the memory stores the amount of mist generated as the information;
	b. the circuit is configured to set the output reduction control period for reducing the output of the high frequency energy based on the amount of mist generated which is read from the memory.
	Sawada teaches an ultrasound treatment system in which a determination circuit (ref num 72) compares observed images to reference images (para 0088) in order to determine the amount of mist generated (para 0088).  Upon this determination, a signal is inputted that reduces the output of the overall ultrasound driving signal (para 0089).  The observed images are compared to reference images that are stored in the memory (para 0074-0075, 0081).  Since Shibata ‘332 already teaches that the memory already records the shape of the probe and that the circuit adjust the output based on data from the memory, then one of ordinary skill in the art before the effective filing date of the claimed invention could have modified Shibata ‘332 with the mist data records and determination in order to properly reduce the energy. 

Conclusion
24.	It is also noted, in regards to claims 10-14, Shibata ‘332 discusses a spark detecting section (Shibata ‘332, ref num 56e) in which voltage is monitored and the output voltage is adjusted in order to prevent sparks (Shibata ‘332, para 0144), as well as judging the impedance readings of the tissue, such that to correspond the information to the spark detecting section (Shibata ‘332, para 0160).
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Tanaka U.S. 2013/0190660: discusses a precursory phenomenon of spark generation in which upon detachment from tissue, high frequency energy is reduced (para 0160, 0171).

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794